Title: To James Madison from Morgan Lewis, 8 April 1811
From: Lewis, Morgan
To: Madison, James


Dear SirAlbany 8th. April 1811
Accident has recently put me in possession of some facts which may possibly be interesting to you, and which I shall therefore in confidence communicate. A plan is formed, of which the outlines are, that at the ensuing Election George Clinton is to be your Opponent for the presidency and General Armstrong the Candidate for the vice presidency. An Appointment under the general government is to be procured, if possible, for Govr. Tompkins, for the purpose of enabling D. W. Clinton (should he succeed at the next Election, of which there is little prospect) to Administer the Government of the State. Genl. Armstrong has within a few days received a Letter from Washington, the writer of which informs him, that it is the Opinion of his friends there, which Mr. Secretary Smith assured him of and requested him to advertise the General of, that he should decline accepting any Office under your Administration, and that he should immediately acquire a residence in Pensylva.
General A——g immediately repaired to this place, where he has been a Week at the House of Judge Spencer, with whom Mr. Clinton also lodges. There, measures were taken to bring this State into the plan, which I trust will not be successful. This information may be relied on—I have it from a Source not to be questioned.
Mr. German the Senator from this State, it is said, has already taken the field, and declares your Administration merits not the Confidence of the people.
Mr. W. P. Van Ness, a Man of considerable intrigue, has lately attached himself to the Clinton party, and it is understood is to be rewarded with an Appointment under the general Government.
When I assure you sir there is not an Office in the Gift of any Government on Earth that I would accept, you will duly appreciate the motives of this Communication.
The Legislature of this State being on the Eve of Adjournment I am too much occupied to enlarge. I am sir your’s respectfully
Morgan Lewis.
